Citation Nr: 1726086	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-30 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) disability compensation benefits for the period from September 28, 2011, to December 16, 2011, to include the issue of whether the underlying debt was validly created.  


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1982 to July 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's request for waiver of recovery of an overpayment of compensation benefits in the amount of $14,896, which was created due to a felony arrest warrant issued by the State of Florida.  (The debt was based on an overpayment of benefits received by him during the period he was in fugitive felon status.)  

In a January 2015 decision, the Board determined that the Veteran did not have fugitive felon status prior to a September 28, 2011, letter from VA which notified him of an outstanding February 2009 arrest warrant, and that the portion of the $14,896 debt received prior to the September 2011 letter was not properly created and thus invalid.  As for the remaining portion of the debt, covering the period of September 28, 2011, to December 16, 2011 (when the arrest warrant was cleared), the Board remanded that issue for further evidentiary development.  

After the case was returned to the Board, it was noted that the record, at that time, did not contain a power of attorney in favor of the North Carolina Department of Veterans Affairs (NCDVA), which had been actively involved in his claim.  The Board sent the Veteran a letter in September 2014, asking whether he wished to represent himself or appoint an accredited Veterans Service Organization (VSO) or private attorney to represent him.  In a response later that month, he elected to represent himself.  Therefore, despite the fact that some copies of subsequent correspondence have been sent to NCDVA, the Veteran's last known wish was to represent himself (i.e., be a pro se claimant).  

In September 2015, the Board determined that a debt of $2,980 incurred for medical services received at the Salem VA Medical Center for the periods of July 29, 2010, to September 9, 2010; October 4, 2010, to November 22, 2010; and January 24, 2011, to May 2, 2011, was not properly created and the debt was invalid.  A decision issued on the same day remanded the issue currently before the Board, whether a waiver of overpayment of disability compensation benefits for the period of September 28, 2011, to December 16, 2011 was warranted.  

In an April 2017 decision, the Board remanded the issue of entitlement to service connection for a left foot disability.  The record reflects that the RO is still undertaking development pursuant to the Board's remand instructions and the issue has not been recertified to the Board.  Accordingly, the Board declines jurisdiction of this issue at this time.


FINDINGS OF FACT

1.  A felony arrest warrant was issued in Pinellas County, Florida, in February 2009, for the possession of morphine which is a felony of the third degree.

2.  VA informed the Veteran of the warrant in a September 28, 2011, letter; the warrant was cleared in December 2011. 

3.  The record is at least in equipoise in showing that the February 2009 warrant was issued in error. 


CONCLUSION OF LAW

Fugitive felon status is not established and the $2,785.40 debt based on an overpayment of benefits is not valid.  38 U.S.C. §§ 5312, 5313B (2014); 38 C.F.R. §§ 1.963, 1.965, 1.967, 3.665(n) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA compensation benefits must be discontinued effective the 61st day of incarceration in a Federal, State or local penal institution following conviction for a felony or misdemeanor.  38 C.F.R. § 3.665.  Additionally, VA compensation benefits are not payable for any period during which a veteran is a fugitive felon, which includes fleeing to avoid prosecution, custody, or confinement after conviction, for an offense, attempt to commit an offense, or for violating a condition of probation or parole imposed for the commission of a felony.  Id.

On September 28, 2011, the RO sent notice to the Veteran regarding his status as a fugitive felon due to an outstanding warrant, and that VA proposed to terminate his compensation benefits effective October 1, 2010.  In December 2011, the Veteran was notified by the Debt Management Center regarding the resulting overpayment of compensation benefits in the amount of $14,896.00.  Pursuant to the Board's January 2015 decision, this amount was reduced to $2,785.40.

A claimant has the right to dispute the existence and amount of a debt.  38 U.S.C. § 501; 38 C.F.R. § 1.911(c).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions.

First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(b); see also Ridings v. Brown, 6 Vet. App. 544 (1994).

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 U.S.C. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government.

In making this determination of whether recovery would be against equity and good conscience, 38 C.F.R. § 1.965(a) requires consideration of each of the following factors, which are not intended to be all inclusive: (1) fault of the debtor; (2) balancing of faults between debtor and VA; (3) undue hardship; (4) whether collection would defeat the purpose of the benefit; (5) unjust enrichment; and (6) whether the debtor changed position to his own detriment through reliance on the benefit.  38 C.F.R. § 1.965 (a); see also Ridings, 6 Vet. App. 544.

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2). The term "felony" includes a high misdemeanor under the laws of a state that characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3).

A September 2011 letter notified the Veteran that VA had been advised by law enforcement authorities that he had been identified as a fugitive felon because he was the subject of an outstanding warrant.  He was also told that VA realized that this could be the result of a record keeping problem, so no action would be taken to adjust his VA benefits for at least 60 days to give him an opportunity to clear the warrant with the agency that issued it or advise VA if he believed it had identified the wrong person.  He was advised that the warrant was dated February 9, 2009.  He was told to contact the law enforcement agency regarding what must be done to clear the warrant.  He was requested to send official documentation establishing the date the warrant has been cleared.

The Veteran argues that he is not a fugitive felon and the debt is invalid.  In an October 2011 statement, he reported that he has never been arrested for drugs in the state of Florida, that he never had a court date that was not satisfied in the state of Florida, and that he was not in the state of Florida at any time in 2009 when the warrant was issued.  A lay statement from the Veteran's sister indicates that he moved to North Carolina in November 2008.  A separate lay statement from B.S., indicates that he has residing at the same North Carolina address since 2009.  The Veteran submitted medical treatment records documenting that he received health care in North Carolina in February 2009 and March 2009.  He submitted an October 2011 statement from his employer indicating that he had been working in North Carolina from March 2009 through May 2011.  Finally, an October 2011 notarized certificate from the Deputy Clerk of the General Court of Justice in Johnston County, indicates that the Veteran "fulfilled his jury service to the State of North Carolina for a period of two years." 

The record indicates that the warrant for the Veteran's arrest was cleared in December 2011.  Although the record indicates that a warrant was issued based on the Veteran's alleged possession of morphine, the circumstances behind why the warrant was issued are unclear.  The record also does not contain any evidence explaining why the State of Florida decided not to pursue charges. 

The above-mentioned September 2011 letter notified that the VA would not adjust his benefits for at least 60 days to give him the opportunity to clear the warrant in the event it was issued in error or a result of a record keeping problem.  In his May 2012 Supplemental Appeal, the Veteran explained that that is exactly what happened. He stated that he did not commit the crime that he was accused of, and the State of Florida had committed an error by issuing the warrant. 

Based on the multiple lay statements indicating that the Veteran was living in a different state when the warrant was issued, the medical treatment records showing that he was receiving treatment in a different state when the warrant was issued, the records from his employer indicating that he had a job in a different state, and the Veteran's reports that he had not visited Florida since 2008, the Board finds the evidence at least in equipoise in establishing that the warrant was the result of a record-keeping problem by the State of Florida.  The Board notes that the record does not contain any evidence which contradicts the multiple lay statements or the statements of the Veteran.  The record contains no indication as to the circumstances behind the issuance of the warrant or why the warrant was cleared.  Accordingly, after resolving all doubt in favor of the Veteran, the Board finds that he was not a fugitive felon and the debt was not validly created. 



ORDER

The overpayment of disability compensation benefits for the period from September 28, 2011, to December 16, 2011, in the amount of $2,785.40, was not properly created and is not a valid debt; the appeal is therefore granted. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


